NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 18 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RONALD SISCO II,                                No.    16-15680

                Plaintiff-Appellant,            D.C. No.
                                                4:14-cv-02386-RM-BGM
 v.

YOLANDA LOYA, in an individual                  MEMORANDUM*
capacity; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Rosemary Marquez, District Judge, Presiding

                             Submitted May 10, 2017**
                               Pasadena, California

Before: O’SCANNLAIN and OWENS, Circuit Judges, and WILKEN,*** Senior
District Judge.

      Ronald Sisco appeals from the district court’s grant of summary judgment to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Claudia Wilken, Senior District Judge for the U.S.
District Court for the Northern District of California, sitting by designation.
defendants Yolanda Loya, Joseph Mason, and Fernando Loya (“defendants”) on

Sisco’s 42 U.S.C. § 1983 action alleging that defendants were state actors when

they attempted to evict him from the property they owned. As the parties are

familiar with the facts, we do not recount them here. We affirm.1

      Sisco argues that defendants “prevented [him] from gaining access to his

residence, which deprived him of his property rights without due process, and in so

doing, they violated his rights under the 14th Amendment.” Here, the key issue is

whether state actors caused any deprivation. “Action taken by private individuals

may be ‘under color of state law’ where there is ‘significant’ state involvement in

the action.” Howerton v. Gabica, 708 F.2d 380, 382 (9th Cir. 1983).

      The two factual ambiguities which Sisco offers as evidence that defendants

were acting “under color of state law” do not create a genuine issue of material

fact. There are numerous undisputed facts that indicate that the police were not

acting in conspiracy with defendants. At every interaction, officers told both

parties that their dispute was civil and to seek legal counsel instead of calling the

police. Both parties were told to leave the area, “back off,” or “shut up.” And,

Fernando put a lock on the premises with no police assistance. Accordingly,

Sisco’s assertion that the district court improperly construed ambiguous facts in



1
 While without merit, Sisco’s appeal is not frivolous pursuant to Federal Rule of
Appellate Procedure 38.

                                           2
favor of the moving parties does not preclude summary judgment. See Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 252 (1986) (“The mere existence of a scintilla

of evidence in support of the plaintiff’s position will be insufficient[.]”).

      Furthermore, the district court addressed Sisco’s argument that defendant

Yolanda Loya “held herself out to be an FBI agent” and thus was acting “under

color of law.” It recognized that Howerton, 708 F.2d at 383, held that “there is no

specific formula for defining state action. The extent of state involvement remains

a factual inquiry.” Here, the district court conducted the proper inquiry. Based on

the fact that defendant Fernando Loya changed the locks himself and the police

were called on multiple occasions by both parties, the court held that “Defendants

Loya and Mason were not state actors for purposes of § 1983.” Accordingly, the

district court did not err by holding that defendants were not state actors and thus

could not be liable under § 1983.

      AFFIRMED.




                                           3